Citation Nr: 0019880	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-51 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  An unappealed August 1995 RO decision denied service 
connection for PTSD.  Evidence received since the August 1995 
RO decision is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.

2.  The veteran has PTSD that was caused by inservice combat 
experiences.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1995 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision and he did 
not initiate an appeal.  Therefore, it is final.  He is now 
seeking to reopen his claim for service connection for PTSD.  
With respect to this claim, the Board finds, as discussed 
below, that he has submitted new and material evidence.

The evidence of record prior to the August 1995 RO decision 
included the veteran's written statement concerning events he 
experienced in Vietnam, a VA hospital discharge summary 
reflecting a diagnosis of PTSD, and the report of a July 1995 
VA psychiatric examination indicating that the veteran did 
not have PTSD.  Subsequent to the August 1995 RO decision, 
the veteran has provided testimony on two separate occasions 
regarding events he experienced in Vietnam, three separate VA 
hospital discharge summaries have been submitted indicating 
diagnoses of PTSD, and VA treatment records indicating 
ongoing treatment for PTSD have also been submitted.  
Further, the report of a VA psychological evaluation and 
testing has been submitted indicating that the veteran has 
PTSD.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins, 12 Vet. App. 209 (1999) 
(en banc), it must first be determined whether the veteran 
has presented new and material evidence.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that while 
"not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter it's rating 
decision."  With consideration of additional competent 
medical evidence indicating that testing has shown the 
veteran to have PTSD as well as additional hospitalizations 
for PTSD, and evidence associating his PTSD with experiences 
in Vietnam, the Board concludes that this evidence is new and 
that it contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the veteran's 
PTSD.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  Winters.

The criteria for a well-grounded claim for service connection 
for PTSD have been set forth above.  There is competent 
medical evidence that the veteran currently has PTSD.  For 
purposes of this determination, his statements with respect 
to the occurrence of the inservice stressors are presumed 
credible and there is competent medical evidence that relates 
the veteran's currently manifested PTSD to his service in 
Vietnam.  Therefore, the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a).

The veteran has been afforded VA psychiatric and 
psychological evaluations and personal hearings, and 
treatment records have been obtained.  In light of the 
Board's decision herein, there is no further assistance to 
the veteran required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

As noted previously there are multiple VA hospital discharge 
summaries and VA treatment records, dated from 1995 to 1998, 
indicating that the veteran currently has PTSD, with reports 
relating to hospitalizations in April and May and September 
through October clearly associating the PTSD with the 
veteran's Vietnam combat experience.  There is also the 
report of an October 1996 VA psychological assessment 
indicating that the veteran currently has PTSD, as well as 
the previously referred to July 1995 VA psychiatric 
evaluation indicating that the veteran does not currently 
have PTSD.

In weighing the above medical evidence, a preponderance of 
the evidence supports a finding that the veteran currently 
has PTSD and it is related to his service in Vietnam.

The veteran served in Vietnam from October 1970 to November 
1971.  He has reported that stressful events he experienced 
while in Vietnam included being present during mortar 
attacks, with the mortar rounds impacting in the veteran's 
nearby proximity, as well as observing a deceased enemy.  A 
January 1999 response from the U. S. Armed Services Center 
for Research of Unit Records indicates that the base the 
veteran was located at experienced mortar attacks in April 
1971 and a sapper attack in June 1971.

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  The ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).

The Board believes that if an individual were in a location 
that was receiving incoming mortar rounds that were impacting 
in the immediate area of the individual it would constitute 
participation in an actual fight or encounter with a military 
foe even where the veteran did not return fire, but attempted 
to take cover to avoid being injured or killed by the 
incoming rounds.  There are official service records that 
document that the base camp where the veteran was located 
experienced incoming mortar rounds in the approximate 
timeframe identified by the veteran for the event to have 
occurred.  Therefore, the Board concludes that when the 
mortar rounds were impacting at the base where the veteran 
was located, in proximity to the veteran, he was engaged in 
combat with the enemy.  His description of the incoming 
rounds is consistent with the circumstances of a mortar 
attack.  Therefore, the Board concludes that the events 
reported by the veteran with respect to his participation in 
the encounter of being subjected to a mortar attack by the 
enemy did occur.

On the basis of the above analysis it is at least as likely 
as not that the veteran did experience stressors related to 
combat he engaged in, in Vietnam, and there is a 
preponderance of the competent medical evidence indicating 
that he currently has PTSD that is related to the stressors.  
Therefore, in resolving all doubt the veteran's behalf, 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

